PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
Booth, Robert C.
Application No. 15/862,819
Filed: January 5, 2018
Attorney Docket No. 223287-422870
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed January 12, 2021, to revive the   above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a).  As an appeal brief was not filed within two (2) months of the Notice of Appeal filed May 15, 2020, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on July 16, 2020.  See MPEP 1215.04. The Office mailed a Notice of Abandonment was mailed January 4, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of appeal brief, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record. 

This application is being referred to Technology Center Art Unit 3619 for review of the reply filed January 12, 2021. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                          


cc:   Brett A. Krueger
        HONIGMAN LLP
        300 Ottawa Ave. NW, Suite 400
        Grand Rapids, Michigan 49503-2308